Revised March 30, 1999

                      UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                          _______________________

                                No. 96-30212
                          _______________________


CONSTANCE CHAIX INDEST,

                                                    Plaintiff-Appellant,

                                  versus

FREEMAN DECORATING, INC. and
LARRY ARNAUDET

                                                    Defendants-Appellees.


__________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
__________________________________________________________________
                          January 19, 1999

Before JONES, and WIENER, Circuit Judges, and FURGESON*, District
Judge.

EDITH H. JONES, Circuit Judge:

               Constance Chaix Indest sued Freeman Decorating, Inc. and

its Vice President of Sales and Administration Larry Arnaudet

alleging that she had been sexually harassed in violation of Title

VII.       The district court granted Arnaudet’s motion to dismiss for



       *
       District Judge of the Western District of Texas, sitting by
designation.
failure to state a claim against him under Fed. R. Civ. P.

12(b)(6).     Later, the district court granted Freeman’s motion for

judgment as a matter of law.         See Fed. R. Civ. P. 56(c).          Indest

appeals both of these decisions.

             As to Arnaudet, the law affords Indest no Title VII claim

against a company employee.          The more challenging question is

whether   Freeman   is   entitled    to   judgment   as   a   matter    of   law

following this year’s Supreme Court decisions concerning employer

liability for sexual harassment by a supervisor. See Faragher v.

City of Boca Raton, 118 S.Ct. 2275 (1998); Burlington Indus., Inc.

v. Ellerth, 118 S.Ct. 2257 (1998).         We hold that, because Freeman

promptly and effectively responded to Indest’s equally prompt

complaint, vicarious liability is inappropriate.              The judgment is

affirmed.*

                             I.     BACKGROUND

             Freeman, a subsidiary of The Freeman Companies (“TFC”),

provides services to convention sponsors and exhibitors.               Arnaudet

is a Freeman vice-president responsible for the company’s overall

sales strategy and related policies, procedures, and systems.

Additionally, he serves as the account executive for several major

annual trade shows and is in charge of all Freeman employees who

work at the trade shows.     Appellant Indest was employed by Freeman


      *
       Judges Wiener and Furgeson concur in the judgment only.
Judge Wiener reserves the right to file a separate opinion at a
later date.

                                      2
as an exhibitor services representative at one of its branch

offices in New Orleans.        As of the time this appeal was argued,

Indest continued to work for Freeman.

             Indest worked at a convention lasting from September 8

through 14, 1993, where Arnaudet was the Freeman executive in

charge. Four times, Arnaudet made crude sexual comments and sexual

gestures to Indest while she was alone and in the presence of her

immediate    supervisor,     Angie   Richard,    and   her   director,    Dawn

DiMaggio.1        On Friday evening, September 10, Indest was speaking

with the director of sales and the national sales manager of the

New Orleans office at a cocktail event when Arnaudet joined them

and made another sexual comment to her.         Indest objected and warned

him this was sexual harassment.            Arnaudet, incensed, ordered her

not   to   threaten     a   vice-president,     profanely    disparaged    her

abilities as an employee, and said she must prove herself to him by

working with him at a convention in Philadelphia.             Indest became

agitated and started crying.         She took off from work the next day

with her supervisor’s approval.            No further incidents of sexual

harassment occurred after this episode.

             On September 13, Indest reported all of the incidents to

Dawn DiMaggio, as well as to the branch office manager, Steve

Hagstette.        Hagstette informed Dan Camp, TFC’s human resources


              1
                Indest’s EEOC complaint lists four separate
remarks/gestures in addition to the confrontation at the cocktail
event.

                                       3
director in its Dallas corporate office.                  Indest was urged to

contact Camp, and she spoke with him by telephone on September 20.

Pursuant to Freeman’s sexual harassment policy, Camp investigated

the complaint, interviewing witnesses to the incidents, Indest’s

supervisors, and Arnaudet.             Camp advised TFC’s president and

chairman, Don Freeman, of the complaints of Indest and of another

incident    that    had    occurred    approximately       six     months   earlier

involving Arnaudet and another female employee (identified as “Jane

Doe”).

            Freeman       issued   a   verbal    and     written    reprimand      to

Arnaudet,    and    Camp    informed    Indest    of     this    reprimand    in   a

conversation that took place on or about October 11.                        In that

conversation,      Camp    also    informed     Indest    that     Arnaudet   would

apologize to her (an idea which Indest rejected), and asked Indest

for suggestions for how to discipline Arnaudet.                  Indest said she

wished to leave the disciplining of Arnaudet up to the company.

            On October 14, Camp received a letter from Indest,

revealing her intention to file an EEOC charge because she feared

retaliation.       Indest also expressed concern for retaliation when

Camp called her to ask about the letter.               On November 2, TFC sent

Suzanne Bragg, a human resources employee, to reassure Indest that

there would be no retaliation.          Camp flew to New Orleans to visit

Indest a week later.           He informed her that Arnaudet would be

suspended without pay for seven days and would be prohibited from

attending the annual management and sales meeting that he had

                                         4
historically organized and conducted.            Camp promised that Indest

would never again have to work at any trade shows where Arnaudet

was present; he expressly guaranteed that her complaint would

neither jeopardize her job nor inhibit her ability to advance

within the company; and he told her the company would pay for any

counseling she might need.

           To demonstrate the company’s concern about the incident

at the highest level, Freeman personally confirmed Arnaudet’s

disciplinary action in writing on November 15, in a letter that

stated in part: “[The company is] particularly concerned that there

never be any discriminatory action taken against Connie Indest in

retaliation [for] her complaint.             It is vitally important that

there be no future instances of sexual harassment of our employees

by you.”   Freeman also advised an executive committee, composed of

Arnaudet’s contemporaries and superiors, of Arnaudet’s conduct and

resulting punishment.

           Indest    has     received    periodic   pay   raises   since    the

incident, and she concedes that Arnaudet has not further harassed

her.   She does not allege that Arnaudet has subsequently harassed

any other employee.

           As   a   result    of   the   episode,   Indest   states   she   has

suffered the recurrence of an obsessive-compulsive disorder called

trichotillomania (hair-pulling), anxiety, and sleeplessness, and

has sought and received counseling. Indest filed an EEOC charge of

sex discrimination and harassment.           After receiving a right-to-sue

                                         5
letter,     she   sued   Freeman   and   Arnaudet.     The   district   court

dismissed her claims against Arnaudet because he cannot be sued

individually or in his official capacity under Title VII.                 The

court granted judgment as a matter of law to Freeman, holding that

whether or not Arnaudet was a supervisor and regardless whether his

actions could be termed quid pro quo2 or hostile environment3 sexual

harassment, the company took prompt remedial action that absolved

it of liability.     Indest appealed, and the EEOC has filed an amicus

brief.

                          II.   STANDARD OF REVIEW

             A district court’s ruling on a Fed. R. Civ. P. 12(b)(6)

motion to dismiss is reviewed de novo.               Barrientos v. Reliance

Standard Life Ins. Co., 911 F.2d. 1115, 1116 (5th Cir. 1990).

Additionally, “[w]e must accept all well-pleaded facts as true, and

we view them in the light most favorable to the plaintiff.              We may

not look beyond the pleadings.           A dismissal will not be   affirmed

if the allegations support relief on any possible theory.”              Cinel

v. Connick, 15 F.3d 1338, 1341 (5th Cir. 1994).

             The grant of summary judgment is reviewed             de novo,

applying the same standards as the district court.                 Duffy v.

Leading Edge Prods., Inc., 44 F.3d 308, 312 (5th Cir. 1995).

    2
       See, e.g., Webb v. Cardiothoratic Assocs. of North Tx., 139
F.3d 532, 539-40 (5th Cir. 1998).
        3
        See, e.g., Jones v. Flagship Int’l, 793 F.2d 714, 719-21
(5th Cir. 1986).

                                         6
Summary judgment is proper when there is no genuine issue of

material fact and the moving party is entitled to judgment as a

matter of law.      See Fed. R. Civ. P. 56(c).            The movant must

“demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2553

(1986).   If the movant does so, “the nonmovant must go beyond the

pleadings and designate specific facts showing that there is a

genuine issue for trial.”        Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994).      Evidence is viewed in the light most

favorable to the nonmoving party.          See Duffy, 44 F.3d at 312.

                           III.     ANALYSIS

          A.     Individual Liability Under Title VII.

          Arnaudet sought dismissal for failure to state a claim

against him pursuant to Fed. R. Civ. P. 12(b)(6).             The district

court applied settled Fifth Circuit law in holding that employees

may not be sued for damages in their individual capacities.              The

court also reasoned that it would be redundant for Indest to sue

both Arnaudet in his official capacity and Freeman, because Freeman

would bear responsibility for the liability of either party through

Title VII’s incorporation of the principle of vicarious liability.

          Title VII of the Civil Rights Act of 1964 makes it “an

unlawful employment practice for an employer . . . to discriminate

against any individual with respect to his compensation, terms,

conditions,    or   privileges    of       employment,   because   of   such


                                       7
individual’s . . . sex.”         42 U.S.C. § 2000e-2(a)(1).             While Title

VII   defines    the    term   employer       to   include   “any   agent”     of    an

employer, id. § 2000e(b), this circuit does not interpret the

statute as imposing individual liability for such a claim.                          See

Pfau v. Reed, 125 F.3d 927, 935-36 (5th Cir. 1997).4                     Congress’s

purpose in extending the definition of an employer to encompass an

agent in Section 2000e(b) was simply to incorporate respondeat

superior liability into Title VII.             Grant v. Lone Star Co., 21 F.3d

649, 652 (5th Cir. 1994); see also Miller v. Maxwell's Int'l Inc.,

991 F.2d 583, 587 (9th Cir. 1993).             Thus, a Title VII suit against

an employee is actually a suit against the corporation.

           This court has also concluded that “outside of an action

against an officer personally, a plaintiff does not have an action

against both      the   corporation   and          its   officer   in   an   official

capacity.”      Sims v. Jefferson Downs Racing Assoc., Inc., 778 F.2d

1068, 1081 (5th Cir. 1985) (suit brought under 42 U.S.C. § 1983).



      4
        See also Wathen v. General Elect. Co., 115 F.3d 400, 404
(6th Cir. 1997) (noting that a majority of the circuits considering
suits against the agent of an employer “have held that an
employee/supervisor, who does not otherwise qualify as an
‘employer,’ cannot be held individually liable under Title VII and
similar statutory schemes”); Grant v. Lone Star Co., 21 F.3d 649,
651 (5th Cir. 1994). (“We have refused to impose liability for
backpay on individual public employees. [The plaintiff] offers no
persuasive argument why Congress would not have intended to protect
private employees, as well, from individual title VII liability.”);
Harvey v. Blake, 913 F.2d 226, 227 (5th Cir. 1990) (holding that
the doctrine of qualified immunity does not protect a government
official who is sued in an official capacity under Title VII
because Title VII does not impose personal liability).

                                          8
Here, the district court dismissed Arnaudet as a defendant based on

the logic of Sims and an Eastern District of Louisiana case, Allen

v. Tulane Univ., No. CIV.A.92-4070, 1993 WL 459949 (E.D. La. Nov.

2, 1993), which specifically found that the “Plaintiff is not

entitled to maintain an action against both a corporation and its

agent in an official capacity [in a Title VII action] because

effectively the corporation could be held liable twice for the same

act.”   Allen, 1993 WL 4569949, at *4.5   We agree that in accordance

with Sims, a party may not maintain a suit against both an employer

and its agent under Title VII.

           B.   Employer Liability for the Acts of Employees Under
                Title VII.

           The district court held that Indest had the burden of

proving that Freeman knew or should have known of the alleged




    5
        Aside from the instant case and Allen, several other cases
in the Eastern District of Louisiana have dismissed claims against
supervisors in their official capacities when the plaintiff also
sued the corporation under Title VII.      See Davillier v. State
through Dep’t. of Health and Hosps., No.CIV.A.96-4169, 1997 WL
276091, at *1 (E.D. La., May 22, 1997); Oubre v. Entergy
Operations, Inc., No.CIV.A.95-3168, 1996 WL 28508, at *2 (E.D. La.
Jan. 22, 1996), aff’d, 102 F.3d 551 (5th Cir. 1996) (per curiam),
rev’d on other grounds, 118 S.Ct. 838 (1998); Minshew v. Brown, No.
95-2507, 1996 WL 3916, at *2 (E.D. La. Jan. 4, 1996). But see
Douglas v. DynMcDermott Petroleum Operations Co., No.CIV.A.
95-1967, 1996 WL 365671, at *4 (E.D. La. July 2, 1996) (permitting
suit against both supervisor and company in a Title VII suit
despite objections raised by the defendants), rev’d on other
grounds, 144 F.3d 364 (5th Cir. 1998).

                                  9
harassment and failed to take prompt remedial action.6    Based on

Freeman’s prompt, humiliating punishment of Arnaudet, including

verbal and written reprimands, suspension without pay for a week,

and banishment from his own sales meeting, and based upon the

complete cessation of harassment following this incident, the

district court concluded that Freeman’s actions were sufficiently

swift and effective to preclude corporate vicarious liability for

Arnaudet’s conduct.

          Before this year’s trilogy of Supreme Court Title VII

cases appeared, Indest and the EEOC advocated imposing strict

liability on Freeman by arguing that the “defense” of prompt

remedial action does not apply in two situations:        1) when a

plaintiff alleges a quid pro quo claim arising from the actions of

a supervisor or other manager who relies on delegated authority,

and 2) when the alleged harasser in a hostile work environment case

is a supervisor or manager who used actual or apparent authority,

or was merely aided by the existence of an agency relationship, in

committing the harassment.



    6
        The district court relied upon Sims v. Brown & Root Indus.
Servs., Inc., 889 F. Supp. 920 (W.D. La. 1995), aff’d, 78 F.3d 581
(5th Cir. 1996), which held that a plaintiff must prove the lack of
prompt and remedial action to maintain either a hostile work
environment or quid pro quo sexual harassment claim. See id. at
925.   The Sims decision also stated that this element must be
proved even when the alleged harasser is the employee’s supervisor.
See id. at 927.      This court affirmed Sims in an unpublished
opinion, which, according to our court’s policy, is not a
precedential decision.

                                10
          The recent Supreme Court decisions guide our analysis.

They shed light on what constitutes an actionable claim for a

sexually hostile working environment.      See Oncale v. Sundowner

Offshore Servs., Inc., ___ U.S. ___, 118 S.Ct. 998 (1998).    They

resolve the circuit split over the standard of employer liability

for sexual harassment perpetrated by a supervisor.   See Faragher,

118 S.Ct. 2275; Ellerth, 118 S.Ct. 2257.    And they reaffirm that

Meritor’s rejection of automatic liability for employers, although

modified, remains a fundamental limit on Title VII liability.

Faragher, 118 S.Ct. at 2285-86; Ellerth, 118 S.Ct. at 2268-70.

          In Oncale, the Court principally decided that Title VII

applies to claims of same-sex harassment.      But the Court also

emphasized that Title VII is not a general civility code for the

American workplace:

          We have always regarded that requirement [of
          objectively offensive, severe and pervasive
          conduct] as crucial, and as sufficient to
          ensure that courts and juries do not mistake
          ordinary socializing in the workplace -- such
          as male-on-male horseplay or intersexual
          flirtation -- for discriminatory “conditions
          of employment.”

          Common sense, and an appropriate sensitivity
          to social context, will enable courts and
          juries to distinguish between simple teasing
          or roughhousing among members of the same sex,
          and conduct which a reasonable person in the
          plaintiff’s position would find severely
          hostile or abusive.




                               11
Oncale, 118 S.Ct. at 1003.          In Faragher, the Court concluded a

discussion   of   the   demanding    standards   for   a   sexual   hostile

environment claim by stating:

          We have made it clear that conduct must be
          extreme to amount to a change in the terms and
          conditions of employment, and the courts of
          appeals have heeded this view.

118 S.Ct. at 2284. Faragher cited approvingly a Fifth Circuit case

in which the utterance of an offensive ethnic or racial slur did

not sufficiently alter the terms and conditions of employment to

violate Title VII.      Id. at 2283 (citing Rogers v. EEOC, 454 F.2d

234, 238 (5th Cir. 1971)).           Faragher repeated the holding in

Harris7 that:

          in order to be actionable under the statute, a
          sexually objectional environment must be both
          objectively and subjectively offensive, one
          that a reasonable person would find hostile or
          abusive, and one that the victim did in fact
          perceive to be so.     We directed courts to
          determine    whether    an   environment    is
          sufficiently abusive by “looking at all the
          circumstances,” including the “frequency of
          the discriminatory conduct; its severity;
          whether it is physically threatening or
          humiliating, or a mere offense utterance; and
          whether it unreasonably interferes with an
          employee’s work performance.”

Faragher, 118 S.Ct. at 2283 (citations omitted) Finally, Ellerth

underscored that:

          For any sexual harassment [apart from a
          tangible adverse] employment decision to be


      7
         Harris v. Forklift Sys., Inc., 510 U.S. 17, 21-22, 114
S.Ct. 367, 370-71 (1993).

                                     12
              actionable, however,          the    conduct       must      be
              severe or pervasive.

Ellerth, 118 U.S. 2265.

              Taken together, these cases hold that sexual harassment

which does not culminate in an adverse employment decision must, to

create    a   hostile    work    environment,          be   severe       or   pervasive.

Incidental, occasional or merely playful sexual utterances will

rarely poison the employee’s working conditions to the extent

demanded for liability. Discourtesy or rudeness, “offhand comments

and isolated incidents (unless extremely serious) will not amount

to   discriminatory        changes     in      “‘terms        and        conditions     of

employment.’”      Faragher, 118 S.Ct. at 2283.                  All of the sexual

hostile    environment     cases     decided      by    the   Supreme         Court   have

involved      patterns    or    allegations       of    extensive,         longlasting,

unredressed,     and     uninhibited    sexual         threats      or    conduct     that

permeated the plaintiffs’ work environment.                   See, e.g., Faragher,

118 S.Ct 2275; Ellerth, 118 S.Ct. 2257; Oncale, 118 S.Ct. 998;

Harris 510 U.S. 17, 114 S.Ct. 367 (1993); Meritor Sav. Bank, FSB v.

Vinson 477 U.S. 57, 106 S.Ct. 2399 (1986).                       The extreme facts

recited in those cases highlight the intensity of the objectionable

conduct that must be present in order to constitute an actionable

hostile environment claim.8


     8
        What constitutes an actionable claim for a sexual hostile
working environment is a fact-sensitive determination, but the
Supreme Court’s decisions strongly suggest that such allegations
are not invariably to be resolved by the jury. According to the

                                        13
          In light of this demanding standard, it is difficult to

conclude that the conduct to which Indest was briefly subjected

created a sexually abusive overall working environment.          This is

not to say that Arnaudet behaved like a gentleman or a responsible

company officer.    On the contrary, his crude remarks and implied

threat deserved censure.      As far as the entire context of Indest’s

employment   with   Freeman     is   concerned,     however,   Arnaudet’s

misbehavior was neither severe nor pervasive.        She only complained

about working with him on one occasion.           His vulgar remarks and

innuendos (about his own anatomy) were no more offensive than

sexual jokes regularly told on major network television programs.

Significantly, Arnaudet never touched Indest.           His “threat” to

Indest to “prove herself to him” was far more ambiguous than those

uttered in Ellerth.9   Not only was it hollow, because Indest knew

and invoked the company policy against sexual harassment, but it

invited the company’s immediate reprisal upon Arnaudet himself.




Court, this claim is undergirded by requirements of severity and
pervasiveness, viewed in the plaintiff’s entire employment context
from an objective standpoint. Cases will vary widely, as there is
a continuum of sexually-categorized behavior ranging from the use
of diminutives like “sweetie-pie” on one extreme to physical
assault on the other, and the commingling of particular conduct,
words and working environments may form a complex stew. But claims
of non-severe, non-pervasive harassment are excluded from Title
VII.   Motions for judgment as a matter of law can police the
baseline for hostile environment claims.
     9
         Ellerth, 118 S.Ct. at 2262 (noting that supervisor told
employee that he could make her life at the company “very hard or
very easy”).

                                     14
            Whether    Indest     was   subjected   to   a    sexually     hostile

working environment might be a close question on this summary

judgment record, but it is a question that we do not need to

address, because there is another basis on which Indest’s claim

falls short.         Indest    cannot   establish   a    basis    for     Freeman’s

liability as her employer.              The Supreme Court’s decisions in

Ellerth and Faragher articulate and recapitulate some, but not all,

standards for employer liability.              First, the cases distinguish

between    supervisory        conduct   that    “culminates      in   a    tangible

employment action, such as discharge, demotion, or undesirable

reassignment,” and hostile environment conduct which does not have

this effect.         Ellerth, 118 S.Ct. 2270.            When the harassment

resulted    in   a    tangible     adverse     employment     decision,      it   is

actionable under Title VII because it has ipso facto changed the

terms and conditions of the plaintiff’s work.                See id.      This case

involved only alleged hostile environment conduct under the Court’s

new distinction.

            Second, the Court articulated a test of liability:

            An employer is subject to vicarious liability
            to a victimized employee for an actionable
            hostile environment created by a supervisor .
            . .   When no tangible employment action is
            taken, a defending employer may raise an
            affirmative defense to liability or damages,
            subject to proof by a preponderance of the
            evidence. The defense comprises two necessary
            elements: (a) that the employer exercised
            reasonable care to prevent and correct
            promptly any sexually harassing behavior, and
            (b) that the plaintiff employee unreasonably

                                        15
            failed to take advantage of any preventative
            or corrective opportunities provided by the
            employer or to avoid harm otherwise. . . . No
            affirmative defense is available, however,
            when the supervisor’s harassment culminates in
            a   tangible   employment  action,    such  as
            discharge,     demotion,    or     undesirable
            reassignment.

Id. (citation omitted).

            Further, in Faragher, the Court approved the “myriad

cases” in which lower courts have held employers liable where the

employer, or its high-level officials, had actual knowledge of

harassing action by subordinates or co-workers and did nothing to

stop it.    118 S.Ct. at 2284.   The Court also reaffirmed the cases

that impose liability on the employer for negligence, where it knew

of should have known of sexual harassment by an employee’s co-

workers and failed to stop it.         See id. at 2285.      The Court

explained that liability may be fastened on an employer for the

acts of its official who is “indisputably within that class . . .

who may be treated as the organization’s proxy,” like the corporate

president in Harris.    Faragher, 118 S.Ct. at 2284.   While Ellerth

and Faragher do not delineate the difference between a supervisor

and co-worker of the plaintiff employee, they state that vicarious

liability will result from the conduct of “a supervisor with

immediate (or successively higher) authority over the employee.”

Faragher, 118 S.Ct. at 2293; Ellerth, 118 S.Ct. at 2270.10


     10
           Freeman states that Arnaudet was not, as a matter of law,
Indest’s     supervisor, because Indest reported to and received

                                  16
            Ellerth and Faragher do not, however, directly speak to

the circumstances before us, a case in which the plaintiff quickly

resorted to Freeman’s policy and grievance procedure against sexual

harassment, and the employer took prompt remedial action.                       The

Supreme   Court   cases     both   involve     complaints      of   longstanding

supervisor misbehavior, and the plaintiffs either never utilized or

claimed not to be aware of the company policies.               But for purposes

of   imposing   vicarious       liability,     a   case   presenting     only    an

incipient hostile environment corrected by prompt remedial action

should be distinct from a case in which a company was never called

upon to react to a supervisor’s protracted or extremely severe acts

that created a hostile environment.          Although the Ellerth/Faragher

standard,    which   imposes       vicarious       liability   subject    to     an

employer’s two-prong affirmative defense, does not control, it

informs the principles determinative of this case.

            First,   when   a    plaintiff     promptly    complains     about    a

supervisor’s inappropriate sexual actions, she can thwart the

creation of a hostile work environment.              To the extent redress is

sought, is justified, and is adequately provided by the company,

the complained-of incidents will not likely have become severe or

pervasive enough to create an actionable Title VII claim.                      This

result effectuates the purpose of Title VII, which cannot guarantee




employee evaluations directly from other company personnel.
Because this point was not briefed, we do not consider it.

                                       17
civility in the American workplace but, at its best, inspires

prophylactic measures to deter unwanted sexual harassment.         By

promptly invoking a company’s grievance procedure, a plaintiff has

received the benefit Title VII was meant to confer.    In such cases,

an actionable hostile environment claim will rarely if ever have

matured.

           Second, the company’s swift response to the plaintiff’s

complaint should have consequences for its vicarious liability

exposure precisely because the company forestalled the creation of

a hostile environment.     In cases like Ellerth, by contrast, the

plaintiff’s failure or delay in invoking anti-harassment procedures

may suggest that a company lacked vigilance or determination to

enforce them or that it appeared to turn a blind eye toward sexual

harassment.    The Ellerth/Faragher test more cautiously exempts an

employer from liability in the latter situation than is appropriate

when a company has promptly reacted to a harassment claim and

averted further distress.

           A   third,   more   fundamental   reason   also   justifies

distinguishing the Ellerth/Faragher test from the case before us.

The Supreme Court felt obliged to square its new limited vicarious

liability standard “with Meritor’s holding that an employer is not

‘automatically’ liable for harassment by a supervisor who creates”

a sexually hostile working environment.       Faragher, 118 S.Ct. at

2278.   Meritor rejected imposing strict Title VII liability on


                                  18
employers for such claims.             477 U.S. at 72, 106 S.Ct. at 2408.

Meritor was left in place in the Court’s recent cases because of

stare     decisis    and    because,       as    the     Court       noted,     Congress

conspicuously left Meritor intact even as it modified other aspects

of Title VII law in 1991.          Most important, the Court acknowledged

that Meritor furthers the twin deterrent and compensatory aims of

Title VII.       As Faragher put it:

            It would therefore implement clear statutory
            policy and complement the Government’s Title
            VII enforcement efforts to recognize the
            employer’s affirmative obligation to prevent
            violations and give credit here to employers
            who make reasonable efforts to discharge their
            duty. Indeed, a theory of vicarious liability
            for misuse of supervisory power would be at
            odds with the statutory policy if it failed to
            provide employers with some such incentive.

118 S.Ct. at 2292.

            Imposing       vicarious      liability      on    an    employer     for   a

supervisor’s “hostile environment” actions despite its swift and

appropriate remedial response to the victim’s complaint would thus

undermine not only Meritor             but Title VII’s deterrent policy.

Vicarious liability would amount to strict liability even though

the plaintiff had suffered neither a severe and pervasive change in

her working conditions nor any adverse employment action.                               A

holding     of    vicarious    liability         would      conflict     with     cases,

specifically       approved   by    the    Court,      in     which    an     employer’s

liability    for    co-worker      sexual       harassment      is    governed     by   a

negligence standard, and the employer is liable only if it knew or

                                          19
should have known and failed to take proper remedial steps.                    See

Faragher, 118 S.Ct. at 2285-86.                   A standard imposing vicarious

liability notwithstanding the employer’s having nipped a hostile

environment in the bud would also conflict with the premise of

Ellerth/Faragher, founded in agency law, that a supervisor who

creates a hostile environment is aided by his agency status with

the employer in doing so.            See Faragher, 118 S.Ct. 2285, 2290.

Where     the    company,   on   hearing      a    plaintiff’s   complaint   about

inappropriate sexual behavior, moves promptly to investigate and

stop the harassment, it eradicates any semblance of authority the

harasser might otherwise have possessed.11

                Finally,    Faragher’s     discussion       of    the   avoidable

consequences doctrine and an employee’s duty to mitigate damages

supports relieving the employer from liability in circumstances

like those before us.            Faragher explains the relevance of these

concepts while discussing the prong of the affirmative defense that

requires an employer to prove the employee’s “unreasonable” failure

to take advantage of company policies to avoid sexual harassment:

                If the victim could have avoided harm, no
                liability should be found against the employer
                who had taken reasonable care, and if damages
                could reasonably have been mitigated no award


     11
        Faragher emphasized that agency law principles furnish no
more than a starting point in analysis of Title VII employer
liability. 118 S.Ct. at 2290 & n.3. While the Court goes on to
balance vicarious liability with the employer’s affirmative defense
on the facts before it, we do not believe agency law implies
vicarious liability in the present case.

                                         20
             against a liable employer should reward a
             plaintiff for what her own efforts could have
             avoided.

Id. at 2292.      Faragher implies that a plaintiff should not wait as

long as it usually takes for a sexually hostile working environment

to develop when the company has an effective grievance mechanism.

If     the   plaintiff        complains     promptly,       the   then-incidental

misbehavior       can    be   stymied    before   it    erupts    into   a   hostile

environment, and no actionable Title VII violation will have

occurred.

             Applying the foregoing analysis to Indest’s case, we hold

that    because    she    promptly      complained     of   Arnaudet’s   harassing

conduct, and because the company promptly responded, disciplined

Arnaudet appropriately and stopped the harassment, the district

court properly granted judgment as a matter of law to Freeman.

Even if a hostile work environment claim had been stated, which is

dubious, Freeman’s prompt remedial response relieves it of Title

VII vicarious liability.

             C.     Employer Liability for Failing to Prevent Sexual
                    Harassment

             In a final effort to find a genuine issue of material

fact, Indest and EEOC assert that Title VII liability may be

imposed on Freeman because of its inadequate discipline of Arnaudet

after a previous complaint involving another Freeman employee,

“Jane Doe.” There is insufficient evidence in the record, however,




                                          21
from which the details of the Jane Doe incident can be ascertained

or compared with this case.   We find no merit in these contentions.

                              CONCLUSION

           For the foregoing reasons, the judgment of the district

court is AFFIRMED.




WIENER, Circuit Judge, Specially Concurring:

     Like my able colleague, Judge Jones, I would affirm the

district   court’s   dismissal   of    Indest’s   claim    against   her

supervisor, Arnaudet, pursuant to Rule 12(b)(6).          And like Judge

Jones, I would also affirm the court’s dismissal of Indest’s claims

against Freeman by granting its motion for a judgment as a matter

of law (j.m.l.), albeit I would do so —— as would Judge Jones ——

for reasons other than those given by the district court.        But, as

I would affirm the district court’s j.m.l. for significantly




                                  22
different reasons than those advanced by Judge Jones, I write

separately.12

      In short, I cannot agree with Judge Jones’s conclusion that

the   Supreme   Court’s   remarkably    straightforward   and   perfectly

consistent twin opinions in Burlington Industries, Inc. v. Ellerth13

and Faragher v. City of Boca Raton14 do not control the present case

—— and, indeed, all cases in which the plaintiff seeks to hold his

employer vicariously liable for a supervisor’s sexual harassment.

As I read them, the Court’s two opinions together set forth a

comprehensive framework for determining when an employer can be

held vicariously liable for sexual harassment by a supervisor —— a

framework into which the instant case fits comfortably.

      Under the Ellerth/Faragher rubric, an employer is vicariously

liable for a supervisor’s actionable hostile environment15 sexual



12
      Because Judge Ferguson concurs only in the judgment of this
case without concurring in Judge Jones’s opinion or mine, neither
enjoys a quorum and thus neither writing constitutes precedent in
this Circuit.
13
       118 S. Ct. 2257 (1998).
14
       118 S. Ct. 2275 (1998).
15
      Although the Court in Ellerth notes that the terms “hostile
environment” and “quid pro quo” had taken on a significance beyond
their utility in the wake of its opinion in Meritor Savings Bank v.
Vinson, 477 U.S. 57 (1986), the Court instructs that henceforth
those terms’ only utility will be to mark a useful boundary between
supervisor sexual harassment cases involving “tangible employment
actions” against the victim (quid pro quo), see infra note 19, and
those in which the actionable conduct fails to produce a tangible
employment action (hostile work environment). Ellerth, 118 S. Ct.
at 2264-65.

                                   23
harassment of an employee unless the employer can prove both

elements of the one and only affirmative defense now permitted by

the Court.    Those essential elements are defined by the Court as:

            (a) the employer exercised reasonable care to
            prevent and correct promptly any sexually
            harassing behavior, and (b) the employee []
            unreasonably failed to take advantage of any
            preventive   or    corrective   opportunities
            provided by the employer or to avoid harm
            otherwise.16

As it is undisputed that Freeman cannot satisfy the second element

of   this   defense   ——   that   Indest   unreasonably   failed   to   take

advantage of any preventive or corrective opportunities provided by

the employer or to avoid harm otherwise —— Freeman is vicariously

liable to Indest; unless, of course, Indest cannot prove that the

conduct of the supervisor, Arnaudet, was “sufficiently severe or

pervasive”17 to constitute “actionable” sexual harassment of the

hostile work environment kind. For, if Arnaudet’s conduct does not



rise to the level of actionable sexual harassment, Indest cannot

recover from Freeman in agency.

      As I conclude that Arnaudet’s conduct was neither severe nor

pervasive, I would affirm the district court for Indest’s failure

to demonstrate that Arnaudet’s behavior constituted actionable

sexual harassment in the first place.         Such a result is compelled



16
       Faragher, 118 S. Ct. at 2292; Ellerth, 118 S. Ct. at 2270.
17
       Ellerth, 118 S. Ct. at 2264.

                                     24
in this hostile work environment case (no tangible employment

action), because, in such a case, proving the supervisor’s conduct

was “severe or pervasive”, i.e., “actionable” harassment, is the

threshold for recovery from an employer on a theory of             vicarious

liability.    I am convinced, however, that in light of Ellerth and

Faragher, we cannot affirm the district court’s rejection of

Indest’s claim solely on the basis of Freeman’s prompt and adequate

response to Indest’s report of Arnaudet’s inappropriate behavior

(as would Judge Jones, without any mention whatsoever of the second

element of the sole affirmative defense now available). Given that

(1) Judge Jones has conceded arguendo that the harassment produced

a “severe or pervasive” work place, and (2) the undisputed facts of

the   case   demonstrate   that   Indest   quickly   reported   Arnuadet’s

behavior,     thereby   defeating    the    only     affirmative     defense

potentially available to Freeman, Judge Jones’s exoneration of

Freeman’s vicarious liability on but one element of the Court’s new

and exclusive    two-element,     conjunctive   defense   cannot     survive

scrutiny under Ellerth/Faragher.

                                  I.
              Facts, Proceedings, and Standard of Review

      As I take no issue with Judge Jones’s rendition of the facts,

procedural history, standard of proof, or standard of review, I

touch on those matters only briefly, for focus and emphasis.

First, nothing in the record or in the appellate briefs of the

parties reflects any business or personal interaction between


                                    25
Arnaudet   and   Indest   prior   to    the   New   Orleans   convention   of

September 8-14, 1993, at which the putative harassment is alleged

to have transpired.       Second, the harassment that Indest alleged

consisted solely of five sexual comments or gestures, and did not

culminate in a tangible employment action.               Third, Arnaudet’s

behavior was reported to Freeman by Indest almost instantly, even

before she left the convention to return home.          Fourth, there is no

disagreement with the characterization of Arnaudet as a mid-level

supervisor: As Vice President of Sales and Administration and, in

particular, as the Freeman executive in charge of the New Orleans

convention, Arnaudet was in a position to affect significantly the

conditions of Indest’s employment.18          Finally, the scant evidence

in the record of the only prior incident of purported sexual

harassment by Arnaudet of a “Jane Doe” employee of Freeman is

insufficient to support an allegation that Freeman (1) knew or

should have known that Arnaudet had previously harassed another

employee, and (2) failed to prevent a recurrence.

                                 II.
                 Employer’s Vicarious Liability for
           Actionable Sexual Harassment by a Supervisor

     Last term, the Supreme Court decided four cases that together

reshape, or at a minimum substantially clarify, the landscape of



18
      See Faragher, 118 S. Ct. at 2293 (“An employer is subject to
vicarious liability for an actionable hostile environment created
by a supervisor with immediate (or successively higher) authority
over the employee.”) (emphasis added); Ellerth, 118 S. Ct. at 2270
(same).

                                       26
sexual harassment law.19   Most significantly for our purposes, two

of those cases —— Ellerth and Faragher —— address the burgeoning

issue of the employer’s vicarious liability under Title VII for the

sexual harassment of an employee by a supervisor.        Because I

respectfully but strenuously differ with Judge Jones as to the

meaning, scope, and import of these tandem opinions, I discuss them

in some detail.    First, however, because I failed to file my

separate opinion contemporaneously with hers, I briefly recount

Judge Jones’s position.

     A.   Judge Jones’s Analysis

     Judge Jones’s opinion (1) assumes arguendo that the alleged

harassment at issue in this case was “sufficiently severe or

pervasive”20 to constitute actionable sexual harassment21 —— an

assumption to which I shall return; and (2) concludes that the

Ellerth/Faragher teachings do not dictate the result of the present



19
        See id. at 2293-94 (holding city vicariously liable as
employer for harassment of lifeguard by her supervisor because city
failed to exercise reasonable care to prevent harassing behavior);
Ellerth, 118 S. Ct. at 2270 (holding employee could state claim
against employer although she had suffered no adverse job
consequences as a result of alleged sexual harassment by
supervisor); Gebser v. Lago Vista Ind. Sch. Dist., 118 S. Ct. 1989,
1999-2000 (1998) (holding school was not vicariously liable under
Title IX for teacher’s sexual harassment of student when school had
no notice of harassment); Oncale v. Sundowner Offshore Servs.,
Inc., 118 S. Ct. 998, 1003 (1998) (holding same-sex harassment is
actionable).
20
      Ellerth, 118 S. Ct. at 2264.
21
     Indest v. Freeman Decorating, Inc., 164 F.3d 258, 263-64 (5th
Cir. 1998) (Jones, J.) [hereafter, Jones Op.].

                                 27
appeal.22   Judge Jones bases this conclusion on her belief that

Ellerth and Faragher are factually distinguishable from the instant

case because “both involve complaints of longstanding supervisor

misbehavior, and the plaintiffs either never utilized or claimed

not to be aware of company policies,” whereas Ms. Indest quickly

resorted to Freeman’s sexual harassment grievance procedure and

Freeman promptly took remedial action that prevented Arnaudet’s

short-lived harassment of Indest from continuing long term.23   To

distinguish and cordon off Indest’s brief but presumed “severe or

pervasive” harassment experience so as to remove her case from the

purview of Ellerth/Faragher, Judge Jones has coined the phrase

“incipient hostile environment.”24   As shall be seen, she advances

that this new coin is not among those rightfully in the purses of

Ms. Ellerth or Ms. Faragher, and proceeds to remove cases like Ms.

Indest’s from the aegis of Ellerth and Faragher —— as neat an

illusion as any sleight-of-hand artist ever created with a real

coin.

     Judge Jones then proceeds to replace, with one of her own, the

Supreme Court’s balancing of what it identifies as relevant agency



22
        Id. at 265.
23
        Id. (emphasis added).
24
        Id.  Judge Jones does not define her newly-minted term.
Apparently, however, the phrase does not simply refer to conditions
that are not yet sufficiently severe or pervasive to constitute an
actionable hostile environment, as Judge Jones, by her assumption,
preempts our resolution (though not discussion) of that issue.

                                28
principles on the one hand and Title VII policy concerns on the

other.     After performing her own balancing test in lieu of the

Court’s, Judge Jones concludes that alone Freeman’s quick and

adequate response to Indest’s equally prompt and adequate reporting

of Arnaudet’s behavior is sufficient to insulate Freeman from

vicarious liability for Arnaudet’s harassment of Indest.25        By thus

choosing to disregard totally the Supreme Court’s express and

carefully explained linking of (1) the employer’s prompt and

appropriate response with (2) the employee’s unreasonable failure

to invoke the employer’s complaint mechanism or otherwise take

prompt mitigating action, Judge Jones somehow implicitly concludes

that this harassment’s “incipient” nature —— whatever that is ——

alleviates Freeman’s need to satisfy the second element of Ellerth

and   Faragher’s   sole   surviving    affirmative   defense,   i.e.,   the

requirement to prove that Indest unreasonably failed to take

advantage of Freeman’s sexual harassment grievance policy.          Judge

Jones never adequately explains away the obvious inconsistency of

granting “severe and pervasive” status to the work environment

produced by Arnaudet’s conduct while labeling the effects of that

very same conduct “incipient.”        Post-Ellerth and Faragher, this is

a logical impossibility which, I submit, cannot be squared with the

pellucid teachings of those opinions.

      B.    Ellerth and Faragher



25
         Id. at 267.

                                      29
     Simply stated, then, I part company with Judge Jones because

I can find no support in Ellerth or Faragher for her conclusion

that those cases do not control this one.       In neither opinion does

the Court even remotely hint that it is limiting its analysis to

situations in which (1) the plaintiff employee has failed to inform

an employer of harassing behavior, and (2) the employer has failed

to take prompt remedial action (i.e., to Judge Jones’s view of the

facts of Ellerth and Faragher). More importantly, nowhere does the

Court imply, much less express, that short-lived harassment such as

the conduct alleged by Indest —— in which, soon after the onset of

the harassment, the plaintiff reports the inappropriate behavior

and the employer rapidly and appropriately responds to that report

—— somehow falls outside the ambit of the Court’s mandate.          To the

contrary, in both the Ellerth and Faragher opinions, the Court

unmistakably   addresses   itself    to   the   entire   spectrum   of   an

employer’s vicarious liability under Title VII for supervisory

harassment writ large, not just to some lesser fragment of that

statutory problem, to which Judge Jones would curtail it.

          1.     Ellerth

     From the inaugural lines of the Ellerth opinion, the Court

makes clear that its focus is not narrowly confined to the discrete

facts of Ellerth’s allegations (whether as parsed by Judge Jones or

otherwise).    The Court opens:

          We decide whether . . . an employee who
          refuses unwelcome and threatening sexual
          advances of a supervisor, yet suffers no

                                    30
            adverse,   tangible  job   consequences, can
            recover against the employer without showing
            the employer is negligent or otherwise at
            fault for the supervisor’s actions.26

     Ellerth involves allegations by a plaintiff-employee (Ms.

Ellerth) who, during the approximately year-long period that she

worked as a salesperson for the defendant-employer (Burlington

Industries),   had   been   subjected   to   a   number   of   boorish   and

offensive remarks and gestures by her supervisor (Ted Slowik).27

Ellerth based her claim against Burlington in large part on three

alleged incidents in which Slowick made comments that could be

construed as threats to retaliate against her if she did not give

in to his sexual advances.28 Despite these threats, though, Ellerth

never experienced any adverse employment consequences; in fact, she

received a promotion.29

     In determining whether Burlington could be held vicariously

liable for Slowik’s conduct even though his threats never resulted




26
      Ellerth, 118 S. Ct. at 2262. Again, painting with a broad
brush that belies Judge Jones’s effort to cabin the opinion, the
Court later frames its inquiry as “whether an employer has
vicarious liability when a supervisor creates a hostile work
environment by making explicit threats to alter a subordinate’s
terms or conditions of employment, based on sex, but does not
fulfill the threat.” Id. at 2265. The Court makes no mention of
the extent or duration of the inappropriate conduct.
27
      Id. at 2262.
28
      Id.
29
      Id.

                                   31
in a tangible employment action against his subordinate,30 the

Ellerth Court confronts the previously unresolved question of what

standards govern an employer’s respondeat superior liability for

sex-based discrimination by one of its supervisory employees.31 The

Court had touched on this critical issue in its pathbreaking

decision in Meritor Savings Bank v. Vinson,32 but indicated only

that, based on the text of Title VII, agency principles are

relevant to the inquiry.33

     Taking Meritor’s admonition as its starting point, the Court

in Ellerth engages in a wide-ranging analysis of the relevant

agency principles set forth in § 219 of the Restatement (Second) of

Agency.34 The Court determines that, when an employee seeks to hold



30
      Id. Tangible employment actions “require[] an official act
of the enterprise, a company act,” id. at 2269, such as “hiring,
firing, failing to promote, reassignment with significantly
different responsibilities, or a decision causing a significant
change in benefits.”   Id. at 2268.
31
      Id. at 2264. From a plaintiff-employee’s perspective, there
are, of course, two categories of potential employee harassers ——
supervisors and co-workers. Neither the instant case nor Ellerth
or Faragher involved harassment by co-workers.
32
        477 U.S. 57 (1986) (holding hostile environment sexual
harassment is actionable form of sexual discrimination under Title
VII).
33
       Id. at 72. The Meritor Court rejected arguments of both
plaintiff —— that employer is strictly liable for harassment by its
supervisor —— and of defendant —— that mere existence of
discrimination grievance procedure, coupled with plaintiff’s
failure to invoke that procedure, insulates employer from
liability. Id. at 72-73.
34
      Restatement (Second) of Agency § 219 (1957).

                                32
an employer vicariously liable for a supervisor’s conduct rather

than   directly   liable   for   its    own   conduct,35   Restatement   §

219(2)(d)’s “aided in the agency relation” standard is the most

relevant;36 and concludes that, “beyond question,” an employee

satisfies this standard by proving that the supervisor took a

tangible employment action against the subordinate, as such an

action would not be possible but for the authority granted to the

supervisor over the employee by the employer.37             Thus, when a

tangible employment action results (by definition post-Ellerth/

Faragher, a quid pro quo case), the Court follows strict agency

principles and permits no affirmative defense to the employer’s

vicarious liability.




35
      To hold an employer liable for its own negligent conduct, an
employee must show that the employer knew of the harassment and
failed to stop it. Ellerth, 118 S. Ct. at 2267; see also Faragher,
118 S. Ct. at 2284 (noting employer can be held liable (1) for own
negligence and (2) for the acts of an official who may be treated
as the organization’s proxy). The Court additionally determined
that sexual harassment by a supervisor is not generally conduct
falling within the scope of the supervisor’s employment under §
219(1), thus subjecting an employer to automatic liability, though
it noted that such a scenario is not out of the realm of
possibility. Ellerth, 118 S. Ct. at 2266-67 (citing Sims v.
Montgomery County Comm’n, 766 F. Supp. 1052, 1075 (M.D. Ala. 1990)
(finding supervisor acted in scope of employment when employer had
policy of discouraging women from seeking advancement and “sexual
harassment was simply a way of furthering that policy.”)).
36
       Section 219(2)(d) provides that an        employer is liable for
torts committed by its employee for acts          committed outside the
scope of the employee’s employment if the        employee “was aided in
accomplishing the tort by the existence of       the agency relation.”
37
       Ellerth, 118 S. Ct. at 2268.

                                   33
      To resolve the more difficult issue —— whether the agency

relation aids in the commission of a supervisor’s harassment that

does not culminate in a tangible employment action against the

subordinate employee —— the Court takes additional, mitigating

guidance from Title VII’s twin deterrent goals of (1) encouraging

employers     to   institute    antiharassment   policies   and    effective

grievance procedures, and (2) encouraging employees to make timely

and   appropriate    use   of   such   procedures   and   report   harassing

behavior.38    Markedly absent from this entire discussion is any

reference —— much less any restriction —— to the particular facts

of Ellerth’s case.         The Court’s focus is squarely on the big

picture.

      Finally, after balancing the relevant concerns,39 the Court

unconditionally and unequivocally concludes:

      An employer is subject to vicarious liability to a victimized
      employee for an actionable hostile environment created by a
      supervisor with immediate (or successively higher) authority
      over the employee. When no tangible employment action is
      taken, a defending employer may raise an affirmative defense
      to liability or damages, subject to proof by a preponderance
      of the evidence.      The defense comprises two necessary
      elements: (a) that the employer exercised reasonable care to
      prevent and correct promptly any sexually harassing behavior,


38
       Id. at 2270.
39
      In the sentence preceding the announcement of its new test,
the Court states: “In order to accommodate the agency principles of
vicarious liability for harm caused by misuse of supervisory
authority, as well as Title VII’s equally basic policies of
encouraging forethought by employers and saving action by objecting
employees, we adopt the following holding in this case and in
Faragher v. Boca Raton, 118 S. Ct. 2275 (1998), also decided
today.” Id.

                                       34
        and (b) that the plaintiff employee unreasonably failed to
        take advantage of any preventive or corrective opportunities
        provided by the employer or to avoid harm otherwise.40

        Again, nothing in the Ellerth opinion intimates that the Court

is narrowly limiting its analysis or its test to the facts before

it.41    To the contrary, the Court (1) frames the issue presented

without reference to the factual nuances on which Judge Jones

relies in her effort to distinguish the instant case from Ellerth;

(2) analyzes both the Restatement’s relevant agency principles and

Title VII policy goals in terms of the general question of an

employer’s vicarious liability for a supervisor’s harassment; (3)

formulates     straight-forward     and   unqualified      bright-line     rules

covering    an    employer’s   “vicarious      liability    to   a   victimized

employee    for   an   actionable   hostile     environment      created     by   a

supervisor”;42 and (4) specifically dictates the role of the factor

Judge     Jones   finds   controlling     in   the   present     case   ——    the

reasonableness of the employer’s efforts to prevent and address


40
         Id. (emphasis added).
41
      The Court, of course, applies its newly-created standard to
the facts before it, holding that Ellerth had stated a claim
against Burlington, but that Burlington should be afforded the
opportunity to prove the affirmative defense to liability. Id. at
2271.
42
        Id. at 2270. That the Faragher Court took occasion to
identify avenues for holding an employer liable for harassment by
one of its employees other than vicarious liability, see supra note
24 (employer can be held liable for own negligence or for employee
harassment falling within scope of employee’s duty), lends further
support to the conclusion that the Court fixed its sight on the
entirety of the global issue before it —— vicarious liability ——
rather than some unidentified shard of the sexual harassment issue.

                                     35
harassment —— by placing it within the confines of the Court’s

unique, double-element, affirmative defense to vicarious liability

for cases in which no tangible employment action has been taken

against the plaintiff.       Importantly, the Court also makes the

failure of the employee to act promptly and effectively an equal

and indispensable element of this defense; yet Judge Jones would

permit the employer’s extant grievance system and quick action to

save the day even when the employee too timely takes appropriate

steps.    This cherry-picking of but one of two conjoint elements of

the defense flies directly in the face of identical statements to

the contrary in each of the two Supreme Court opinions.43

             2.   Faragher

     The Faragher opinion follows a path virtually identical to

Ellerth’s.    It too frames the question presented as one involving

the broad issue of an employer’s vicarious liability for harassment

by a supervisor: “This case calls for the identification of the

circumstances under which an employer may be held liable under

Title VII . . . for the acts of a supervisory employee whose sexual

harassment of subordinates has created a hostile work environment

amounting to employment discrimination.”44    Like Ellerth, Faragher

analyzes the issue without reference to the limitations Judge Jones




43
         See Faragher, 118 S. Ct. at 2292-93; Ellerth, 118 S. Ct. at
2270.
44
         Faragher, 118 S. Ct. at 2279.

                                  36
would impose.45    Finally, of course, Faragher espouses verbatim the

Ellerth test and sole affirmative defense for vicarious liability

in supervisor sex discrimination cases.46

      Indeed,   as     it    explicitly      adopts    and    precisely         repeats

Ellerth’s two-element, affirmative defense as an “alternative to

[an   employer’s]      automatic     liability,       the    Court    indicates        in

Faragher even more clearly than it does in Ellerth that its newly-

articulated test applies to all cases in which an employee who has

not suffered      an   adverse     employment    action      seeks        to   hold    the

employer     vicariously      liable    for    purported       harassment         by    a

supervisor    (rather       than   excluding    some    subset       of    such   cases

delimited by the absence of the employee’s prompt report of the

inappropriate conduct or the presence of the employer’s quick

response to such behavior by the supervisor —— or both).47 In other

words, the Court designed its “composite defense”48 as the only

hatch through which an employer might escape vicarious liability




45
       Id. at 2286-93 (examining arguments in favor and against
holding employer strictly liable for supervisor’s conduct); see
also id. at 2282 (“Since our decision in Meritor, Courts of Appeals
have struggled to derive manageable standards to govern employer
liability for hostile environment harassment perpetrated by
supervisory employees.”) (emphasis added).
46
       Id. at 2292-93.
47
       Id. at 2292.
48
       Id.

                                        37
when “harassment by a supervisor [] creates the requisite degree of

discrimination.”49

              3.   Teachings of Ellerth and Faragher

     In sum, I respectfully submit that neither the structure nor

the plain language and holding of either Ellerth or Faragher

supports Judge Jones’s conclusion that cases such as this one, in

which   an    employee   promptly   reports,   and   an   employer   rapidly

responds to, harassing behavior by a supervisor, fall into some

unarticulated lacuna in the Ellerth/Faragher framework.                I am

convinced that this framework, and only this framework, controls

our analysis.

     C.       Merits

     Here, of course, the district court did not —— indeed, could

not —— assay Indest’s claim against Freeman under the Supreme

Court’s       as   yet    unannounced     Ellerth/Faragher      framework.

Nevertheless, when there are no genuine issues of material fact, we

may affirm the district court’s grant of a j.m.l. on different

grounds.50

     As already noted, there is no question that (1) Arnaudet was

a supervisor with immediate (or successively higher) authority over

Indest, and (2) no tangible employment action was taken against

Indest.      Significantly, it is equally indisputable that Indest did


49
        Id. at 2291.
50
      Cf. Rizzo v. Children’s World Learning Ctr., Inc., 84 F.3d
758, 763 (5th Cir. 1996).

                                     38
not unreasonably delay or fail to take advantage of any preventive

or corrective opportunities provided by Freeman or fail to take

appropriate   action   to   avoid   harm   otherwise:   As   Judge   Jones

confirms, Indest reported Arnaudet’s conduct almost immediately.

Under the Ellerth/Faragher framework, this fact alone interdicts

any attempt by Freeman to assert the one surviving affirmative

defense and exposes the invalidity of excusing Freeman solely on

the basis of its grievance system and prompt response, as proposed

by Judge Jones.

     Even so, our inquiry is not at an end.      Inasmuch as Indest did

not suffer a tangible employment action, she can hold Freeman

vicariously liable only if she can prove that Arnaudet’s conduct

created an “actionable hostile environment.”51 As the Supreme Court

held in Harris v. Forklift Systems, Inc.,52 to satisfy this test,

the conduct in question must have been so “severe or pervasive”

that it altered the terms and conditions of Indest’s employment.53

The Court explicitly reconfirmed this requirement in both Ellerth54




51
      Faragher, 118 S. Ct. at 2292-93; Ellerth, 118 S. Ct. at 2270
(emphasis added).
52
      510 U.S. 17 (1993).
53
      Id. at 21.
54
        Ellerth, 118 S. Ct. at 2265 (“For any sexual harassment
preceding the employment decision to be actionable, however, the
conduct must be severe or pervasive.”)

                                    39
and Faragher.55   As a key diversion in her legal legerdemain, Judge

Jones pretermits consideration of this point by assuming arguendo

that the supervisor’s conduct was actionable, i.e., severe or

pervasive.    This   ploy   enables   her   to   label   the   incident    as

“incipient” essentially because it was so short-lived.          Yet we and

other courts have recognized that, alone, the duration of sexually

offensive misconduct is not determinative; it is merely one factor

to consider.56 Any doubt about the inability of the duration of the

harassment alone to be determinative is dispelled by the Court’s

continued use of the disjunctive “severe or pervasive”; indeed,

sexually harassing conduct that is “severe” but not “pervasive” is

by   definition   short-lived,   Judge   Jones’s    implication    to     the

contrary notwithstanding. With due respect to my worthy colleague,

I can only read Ellerth and Faragher to specify that, in cases that

do not involve a tangible employment action, the threshold question

is whether the supervisor’s misconduct is actionable, i.e., either


55
     Faragher, 118 S. Ct. at 2283-84 (summarizing Harris standards
for proving hostile environment claim and citing compilation of
cases “granting summary judgment for employers because harassment
was not actionably severe or pervasive”) (citation omitted).
56
       See, e.g., Butler v. Ysleta Ind. Sch. Dist., 161 F.3d 263,
269 (5th Cir. 1998)(listing “frequency of discriminatory conduct”
as but one factor to consider and stating it should not be given
“undue weight”); Lockard v. Pizza Hut, Inc., 162 F.3d 1062, 1072
(10th Cir. 1998)(“We therefore disagree with defendants’ assertions
that a single incident of physically threatening conduct can never
be sufficient to create an abusive environment.”); Quinn v. Green
Tree Credit Corp., 159 F.3d 759, 768 (2d Cir. 1998)(“[E]ven a
single incident of sexual assault sufficiently alters the
conditions of the victim’s employment . . . .”)(citation and
quotation omitted) (alteration in original).

                                  40
severe or pervasive. If that question is answered in the negative,

the court can never reach the questions (1) whether the employer is

vicariously liable, and (2) if so, whether the employer is able to

avoid such liability by satisfying the affirmative defense crafted

by the Court in Ellerth and Faragher.

     To    determine    whether    conduct       is   sufficiently   severe   or

pervasive    to    create   an   objectively      hostile   or   abusive   work

environment, we must examine the totality of the circumstances.

These include “the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or

a mere offensive utterance; and whether it unreasonably interferes

with an employee’s work performance.”57

     Indest alleges that, over a period that admittedly spanned

less than one week, Arnaudet made five separate crude sexual

comments or gestures to her and made statements that could be

understood as ultimatums to “come across” with sexual favors or

suffer    adverse    employment     consequences.         None   dispute   that

Arnaudet’s behavior was clearly embarrassing and contemptible,

boorish    and    offensive.      Under    our   jurisprudential     standards,

though, it was just as clearly not pervasive; neither did it even

approximate the level required to be classified as severe.                    As

such, Arnaudet’s conduct does not constitute actionable sexual




57
         Harris, 510 U.S. at 23.

                                      41
harassment.58   True, sexual comments alone can rise to the level of

actionable harassment.59   Still, the mixed question of fact and law

that we review de novo today —— whether the relatively few remarks

and gestures made during the relatively short duration of the New

Orleans convention at which Indest was subjected to them, were so

severe or pervasive as to alter the terms and conditions of

Indest’s employment within the meaning of Title VII —— is, to me,

susceptible of but one answer: No.60     It is on this basis that,

post-Ellerth and Faragher, I would affirm the district court’s

grant of summary judgment in favor of Freeman.61   More to the point,

I perceive no other legitimate basis for affirming that court.




58
      See Southard v. Texas Bd. of Crim. Justice, 114 F.3d 539, 555
(5th Cir. 1997) (holding official, who stared at female plaintiff,
made suggestive comments to her, and slammed her door, was entitled
to qualified immunity because his conduct was not severe or
pervasive enough to constitute sexual harassment).
59
     See Harris, 510 U.S. at 19, 21-23; Farpella-Crosby v. Horizon
Health Care, 97 F.3d 803, 805-06 (5th Cir. 1996).
60
      See DeAngelis v. El Paso Mun. Police Officers Assoc., 51 F.3d
591, 595-96 (5th Cir. 1995) (holding ten columns in association
newsletter containing derogatory statements about women, only four
of which referred to plaintiff, could not alone amount to
actionable sexual harassment); Long v. Eastfield College, 88 F.3d
300, 309 (5th Cir. 1996) (single offensive joke did not support
claim for hostile work environment).
61
         Although Judge Jones purports to assume arguendo and
therefore not decide whether Indest was subjected to a sexually
hostile work environment, she concludes (as do I): “As far as the
entire context of Indest’s employment with Freeman is concerned,
[], Arnaudet’s misbehavior was neither severe nor pervasive.”
Jones Op. at 264.

                                 42
       I offer one final observation which likely explains the

overarching premise of Judge Jones’s struggle with this case —— her

candidly expressed concern that, if the Ellerth/Faragher test

applies to cases such as this one, “[v]icarious liability would

amount to strict liability even though the plaintiff had neither a

severe or pervasive change in her working conditions nor any

adverse       employment    action.”62   I    find     Judge    Jones’s    fear   as

unwarranted as it is inaccurate, for at least two reasons.                     First,

to (re)state the obvious, absent “any adverse employment action,”

i.e.,    any    tangible    employment       action,    an     employer   is   never

vicariously liable for a supervisor’s conduct unless such conduct

is either severe or pervasive, for employers are strictly liable

only    for    actionable    sexual   harassment       on    the   part   of   their

supervisory employees.          Thus, Judge Jones forecasts a legally

impossible result.          The Supreme Court has decreed —— as is its

prerogative —— that when such supervisor harassment produces a

tangible employment action, agency principles dictate precisely the

result that Judge Jones abhors, i.e., strict liability and no

affirmative defenses.         But, absent a tangible employment action,

the supervisor’s sexually opprobrious conduct must be either severe

or pervasive to be actionable in vicarious liability.                     Ergo, the

employer can never be vicariously liable in the hypothetical

situation that so disturbs Judge Jones: (1) No severe or pervasive



62
        Id. at 266.

                                         43
sexual misconduct and (2) no tangible employment action.                          Her

chimera evanesces in the cold light of day, logic, and pure legal

analysis.

      Second, this case demonstrates why, as a practical matter,

inappropriate sexual conduct will virtually never rise to the level

of actionability when an employer takes the kind of prompt remedial

action that Judge Jones applauds (as do we all).                  Here, Freeman’s

timely and effective response to Indest’s complaints cut Arnaudet’s

sexual misconduct off at the pass, preventing him from either

subjecting Indest to additional sexual comments and gestures or

escalating his inappropriate behavior to more egregious forms or

levels of misconduct.       In other words, Freeman’s sexual harassment

grievance procedure worked exactly as designed by Freeman and as

envisioned by the Equal Employment Opportunity Commission —— and as

now envisioned by the Supreme Court in tempering strict agency

principles —— the “stick” —— with an overlay of deterrent policy ——

the “carrot.”      Indest’s       case   well     illustrates     that,    when    an

employer    satisfies     the    first   element     of   the    Supreme    Court’s

affirmative defense, it will likely forestall its own vicarious

liability for a supervisor’s discriminatory conduct by nipping such

behavior in the bud.       When that happens, neither the employer nor

the court need ever reach the question posed by the (b) element of

the   Court’s   affirmative      defense,       i.e.,   whether    the    plaintiff

unreasonably     failed     to    take        advantage   of     any     corrective

opportunities,    because       the   employer     will   have     prevented      the

                                         44
supervisor’s behavior from rising to the severe or pervasive level

required to be actionable under Title VII.63

                                  III.
                               Conclusion

     Since June 26, 1998, when Justice Kennedy filed his majority

opinion in Ellerth,64 and Justice Souter filed his majority opinion

in Faragher,65 the methodology mandated for all inferior federal

courts to follow in disposing of vicarious liability claims against

employers, grounded in sexual harassment perpetrated by supervisory

employees, has been unmistakable and easily fathomable.             For

openers, the Court obviously selected and paired Ellerth and

Faragher.    One (Ellerth) presents a stereotypical example of one

supervisor “hitting on” one subordinate employee for sexual favors

while actually or impliedly threatening employment retaliation

unless (or promising employment benefits if) the subordinate “comes

across.”    The other (Faragher) presents an equally stereotypical

example     of   several   supervisors’     making   crude,   offensive,


63
      It is, of course, theoretically possible for a supervisor to
engage in sufficiently severe conduct (e.g., raping, “flashing,” or
forcibly groping or disrobing the subordinate employee) in such a
short period of time that, even though (1) the employee reports the
conduct immediately, (2) the employer takes swift and decisive
remedial action, and (3) no tangible employment action ensues, the
employer could still be held vicariously liable under the
Ellerth/Faragher “severe or pervasive” test. Whether or not Judge
Jones or I would agree with such a result, we remain bound by the
Supreme Court’s judgment in the matter.
64
       Justice Ginsberg concurred in the judgment, and Justices
Scalia and Thomas dissented.
65
      Justices Scalia and Thomas dissented.

                                   45
insensitive,         and   boorish      comments,    and     taking      discriminatory

actions, of a sexual nature, which in combination produce a working

environment that cannot or should not be tolerated by subordinate

employees.66

      With these complementary fact patterns as its backdrop, the

Court   begins       its     didactic     exercise      by   defining      ——   in   some

instances, redefining —— terms of art for use when addressing such

vicarious liability claims: “Supervisor” continues to mean the same

thing that      it     meant     under    pre-Ellerth/Faragher           jurisprudence;

“tangible employment action” is now the universal term of art for

any   change    in     the      terms    or   conditions      of   the   subordinate’s

employment, initiated or imposed by or on behalf of the employer

and requiring an official act of the employer, such as hiring,

firing, demoting, and so forth;67 “quid pro quo” is redefined,

henceforth to identify that type of vicarious liability supervisor

sexual harassment claim in which a tangible employment action is

taken   and    there       is   a    nexus    between   the    supervisor’s      sexual

misconduct and the tangible employment action experienced by the

employee;68 “hostile work environment” is redefined, henceforth to

identify      that    type      of   vicarious     liability       supervisor    sexual



66
     Since the Court’s majority opinion in Oncale, 118 S. Ct. 998,
any question that the supervisor and the subordinate employee had
to be of opposite sexes to be actionable has been eliminated.
67
        See supra note 19.
68
        See supra note 4.

                                              46
harassment claim in which the sexually harassed employee has not

experienced a tangible employment action —— whether or not one had

been threatened;69 “actionable” sexual harassment by a supervisor

is conduct that alters the terms or conditions of the subordinate’s

employment, and clearly violates Title VII, by either (1) resulting

in a tangible employment action (thus explicitly altering the terms

and conditions of employment) or, (2) in the absence of a tangible

employment action is so severe or pervasive as to alter implicitly

the terms and conditions of the subordinate’s employment; “severe

or pervasive” continues to describe a supervisor’s course of sexual

misconduct or the kind of work place such conduct produces, that,

as under pre-Ellerth/Faragher jurisprudence, rises above the merely

offensive and boorish and enters the realm of sexual misconduct,

and the work environment created by such conduct, that no employee

should    be    expected     to    tolerate;70    and   “vicarious   liability”

continues to have its traditional meaning in the context of master-

servant or principal-agent law (“traditional agency principles”)

which imposes liability on the master or principal for various acts

or omissions of its servant or agent, without any requirement of

fault    on    the   part   of    the   master   or   principal,   i.e.,   strict

liability, liability without fault, or respondeat superior.


69
         See id.
70
        Harris, 510 U.S. at 21 (“Conduct that is not severe or
pervasive enough to create an objectively hostile or abusive
environment —— an environment that a reasonable person would find
hostile or abusive —— is beyond Title VII’s purview.”).

                                          47
     With that glossary firmly established, the Court proceeds to

confect the road map to be followed by district and appellate

courts   when   addressing    any    vicarious    liability   claim   against

employers for a supervisor’s sexual harassment of a subordinate

employee.       Once   the   court   in     question   determines   that   the

litigation before it is of that ilk, the road depicted on the

Supreme Court’s map forks: One branch is to be followed by inferior

courts when considering a case that includes allegations of a

tangible employment action, now dubbed a “quid pro quo” case; the

other branch is to be followed by such courts when considering a

case that does not contain allegations of a tangible employment

action, now dubbed a “hostile work environment” case.

     When the judicial journey proceeds along the “quid pro quo”

branch of the forked road and leads to a plaintiff-employee who

meets his burden of proving that (1) the defendant is his employer,

(2) the harasser is a supervisor, (3) the plaintiff was sexually

harassed by the supervisor, and (4) a tangible employment action

resulted, the employer is vicariously liable per se, according to

agency principles as reflected by § 219 of the Restatement, and

cannot assert any affirmative defenses.

     Similarly, when, because the plaintiff has not alleged a

tangible employment action, the court’s journey proceeds along the

“hostile work environment” branch of the road, and leads to a

plaintiff-employee who meets his burden of proving that (1) the

defendant is his employer; (2) the harasser is a supervisor, (3) he

                                       48
was sexually harassed by the supervisor, and (4) the supervisor’s

conduct is actionable, i.e., produces a work environment that is

either severe or pervasive, the employer is subject to vicarious

liability.   But, unlike the employer in cases that follow the quid

pro quo branch of the road, the vicariously liable employer in the

non-tangible employment action (hostile work environment) case is

allowed by the Court, for Title VII policy reasons, to depart from

strict agency principles and advance one —— but only one ——

affirmative defense: The two-element, conjunctive defense comprising

exercise by the employer of reasonable care to prevent and correct

the sexually harassing behavior and the unreasonable failure of the

plaintiff-employee to take advantage of the employer’s preventive

or corrective opportunities or to avoid harm otherwise.     Only if

such an employer is successful in proving both elements of this

unique affirmative defense can responsibility for a supervisor’s

actionable sexual harassment be avoided.

     The pellucid teachings of the Court are easy to apply in the

instant case: We look first and foremost for a “tangible employment

action” against Ms. Indest.   Finding none, we know we are to follow

the branch in the analytical road reserved for the newly-labeled

“hostile work environment” category of supervisor sexual harassment.

When we take that path, though, we must remain mindful that (1)

Arnaudet’s conduct and its results are “actionable” only if they are

severe or pervasive; and (2) if we conclude that they are, Freeman



                                 49
is vicariously liable unless it can prove both elements of the

Ellerth/Faragher two-pronged, affirmative defense.

     The undisputed facts that bear on the second element of that

affirmative    defense   prove    conclusively   that,     by   immediately

objecting to, reporting, and pursuing —— as far up the chain of

command as was necessary —— the offending conduct of Arnaudet, Ms.

Indest did not “unreasonably fail[] to take advantage of any

preventative or corrective opportunities provided by the employer

or to avoid harm otherwise.”71     As such, Freeman cannot advance this

(or any other) affirmative defense to escape liability, regardless

of the single fact employed by Judge Jones as the sole ratio

decidendi for her disposition of the case —— that Freeman exercised

reasonable care to prevent and correct promptly Arnaudet’s offensive

behavior.

     I end, therefore, where I believe that this panel should have

ended, with what ought to be the second and deciding question of

this case: Having answered in the negative the initial question

whether a tangible employment action was taken against Indest, we

should here inquire next whether the situation created by Arnaudet’s

sexual    misconduct   was   sufficiently   severe   or   pervasive   to   be

actionable.     The record of this appeal leaves no doubt that this

question must be answered in the negative: Arnaudet’s remarks and

gestures were clearly crude, offensive, and boorish, and his overt



71
         Ellerth, 118 S. Ct. at 2270; Faragher, 118 S. Ct. at 2293.

                                    50
and implied (but unfulfilled) threats of an adverse employment

action were inappropriate to say the least.                But when they are

viewed in light of all traditional factors for testing the severity

or pervasiveness of such conduct, neither the conduct nor the work

environment it produced was actionable.

     As the district court decided this case without benefit of the

Supreme Court’s subsequent tutelage in Ellerth and Faragher, it

could not have considered the case within that framework; it did not

have the benefit of the Court’s new road map.            But we do and we must

follow it.    Thus, I would affirm the court’s j.m.l. that dismissed

Indest’s vicarious liability claims against Freeman, but would not

do so because Freeman had appropriate policies in place and acted

promptly and effectively after learning of Arnaudet’s behavior.

Indeed, Indest’s equally prompt and appropriate responses stymies

Freeman’s    entitlement    to   assert    the    only   affirmative   defense

potentially    available.        Rather,   I     would   affirm   because   the

inappropriate conduct of the supervisor, Arnaudet, does not rise to

the level of “severe or pervasive,” and thus is not actionable for

purposes of vicarious liability.




                                     51